DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/3/2021 amended claims 1, 6-7, 12, 14 and 16-18.  Applicants’ amendments overcome the claim objections from the office action mailed 11/3/2020; therefore these objections are withdrawn.  Applicants did not address the IDS issues from the office action mailed 11/3/2020; therefore these issues remain below as well.    

Information Disclosure Statement
3.	The information disclosure statements filed 7/17/2020 and 5/3/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document entitled Understanding Friction in MoS2: Part 1: Stress, Time and Temperature filed 7/17/2020 is not in the file wrapper and CN108251195A listed in the IDS filed 5/3/2021 is not in the file wrapper.  These IDSs have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicants are advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based 

4.	The information disclosure statement (IDS) submitted on 6/11/2021 was filed after the mailing date of the non-final office action on 11/3/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumant et al., US Patent Application Publication No. 2015/0367381 (hereinafter referred to as Sumant) in view of Qu et al., International Publication No. WO/2015/103525 (for citation purposes US Patent Application Publication No. 2016/0325994 is being used - hereinafter referred to as Qu).  
Regarding claims 1-5 and 8-18, Sumant discloses a method for producing a low friction wear surface having a substrate, such as, a metal, a transition metal and an insulator, titanium, aluminum, copper, molybdenum, tungsten, gold, tin, iron, or alloys upon which is disposed/sprayed graphene with two other carbon materials, such as nanodiamond having a particle size ranging from 2 to 10 nm, and diamond like carbon (DLC) at the sliding contact interface of a ball bearing on disk system forming patches on the surface and around the nanoparticles.  The low friction wear surface may include a graphene and diamond nanoparticle layer sliding against a DLC surface. In the case of the DLC-graphene and diamond nanoparticle tribopair sliding in a humid environment.  A large amount of the DLC coating on the ball may be transferred to the wear track of the substrate in the form of loose graphitic flakes. A DLC-graphene and diamond nanoparticle tribopair sliding in a dry nitrogen environment, both the COF and wear may be small due in part to the scrolls formed, such as a COF of about 0.005 and a surface roughness of 20 nm.
The graphene is obtained by exfoliating graphene and disposing the resulting graphene flakes in a liquid. The graphene may be exfoliated by any appropriate chemical or mechanical exfoliation process, such as chemical exfoliation of highly oriented pyrolytic graphite. The liquid may be any compatible liquid, such as water, 2, was applied on a SiO2/Si wafer in a colloidal liquid state, and the liquid ethanol part was evaporated in dry nitrogen to reduce graphene oxidation.  The procedure resulted in few-layer, 2-3 layers, graphene flakes partially covering the silicon dioxide substrate, with the flakes covering about 25% of the substrate.  A small amount, 1 drop or 0.05 mL of solution per 10 cm2, of diamond nanoparticles of 3-5 nm diameter in dimethyl sulfoxide (DMSO) solution with a concentration of 5 g/L was deposited on the substrate during the graphene deposition (see Abstract and Figures 3(a)-(g) and Para. [0010], [0015], [0022], [0026], [0042]-[0049], [0051], [0062]-[0067], [0086], [0088] and [0100] and see Claim 4).    
Sumant discloses all the limitations discussed above but does not disclose the solution comprising a h-BN 2D material as recited in claim 1.  
Qu discloses a multi-functional composition including high aspect, hexagonal boron nitride particles which can be blended with graphene, diamond and nanodiamond materials.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the h-BN particles of Qu in the composition of Sumant in order to provide improved properties such as thermal conductivity, electrical insulation, barrier to moisture, vapor, and gasses, lubrication, friction modification, optical properties, suspension stability, and a system and method for forming such compositions (see Abstract and Qu).  

Claim Rejections - 35 USC § 103
8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Qu as applied to claims 1-6 and 8-18 above, and further in view of Mazyar et al., US Patent Application Publication No. 2013/0115462 (hereinafter referred to as Mazyar).  
	Regarding claim 7, Sumant/Qu disclose all the limitations discussed above but do not disclose the nanoparticle comprising iron as recited in claims 6-7.  
	Mazyar discloses a nanoparticle composition includes a metal nanoparticle, and a continuous dielectric coating on a surface of the metal nanoparticle, the nanoparticle composition being a dielectric material. A nanoparticle is in addition the reaction product of an organometallic compound. An electrorheological fluid comprises the nanoparticle composition and a dielectric fluid, and a method of making an electrorheological fluid comprising a combination of nanoparticles including iron oxide (as recited in claims 6-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the iron oxide nanoparticles of Mazyar in the composition of Sumant/Qu in order to enhance the electrorheological properties of the composition.  

Response to Arguments
9.	Applicants’ arguments filed 5/3/2021 regarding claims 1-18 have been fully considered and are not persuasive.  
	Applicants argue that one of ordinary skill in the art at the time of the invention would not look to Qu to modify the teachings of Sumant.  This argument is not persuasive.  As is discussed above. Qu explicitly discloses in the Abstract that the h-BN 
	Regarding claim 6, applicants argue that one of ordinary skill in the art would not look to the fluid composition of Mazyar when considering Sumant and Qu in the formation of a low friction wear surface.  Applicants’ arguments are not persuasive.  Mazyar teaches a fluid composition that has enhanced electrorheological properties and in paragraph 0007, Mazyar discloses a method of producing the fluid which is very similar to the process described in Sumant – 
a method of making an electrorheological fluid includes forming a nanoparticle composition by the reaction of an organometallic compound comprising Ag, Al, Au, Co, Cu, Fe, Hf, In, Ir, Nd, Ni, Pd, Pt, Rh, Ru, Sm, Sn, Ti, V, Y, Zr, alloys thereof, or a combination comprising at least one of the foregoing, the reaction product comprising a core of the organometallic compound metal, and a continuous dielectric coating on a surface of the core, the continuous dielectric coating comprising a carbonaceous coating, a metal oxide coating, a metal nitride coating, a metal carbide coating, or a combination comprising at least one of the 

	For these reasons applicants’ arguments are not persuasive in overcoming the rejections set forth above.  

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771